Citation Nr: 1121464	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  07-13 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating higher than 70 percent for posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1968 to August 1972, including service in Vietnam from November 1970 to November 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decision in November 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2009, the Veteran appeared at a hearing before a Decision Review Officer.  A transcript of the hearing is in the Veteran's file.

The claim for increase for posttraumatic stress disorder REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Since the Veteran was last examined by VA in 2006, there has been a material change in the Veteran's disability and a reexamination is needed to determine the current severity of the disability. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA psychiatric examination to determine the current severity of posttraumatic stress disorder. 

2. After the development has been completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.



The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


